17 A.3d 142 (2011)
418 Md. 590
STATE of Maryland
v.
My NGUYEN.
No. 101, September Term, 2010.
Court of Appeals of Maryland.
April 12, 2011.
Cathleen C. Brockmeyer, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), on brief, for petitioner.
Geraldine K. Sweeney, Chief Attorney (Paul B. DeWolfe, Public Defender, Baltimore, MD), on brief, for respondent.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 12th day of April, 2011.
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.